Citation Nr: 1627397	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from February 1969 to March 1969, and served on active duty from March 1969 to October 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing has been associated with the record.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal and was previously denied during the course of the appeal in an October 2012 rating decision.  However, at his April 2016 Board hearing, the Veteran again alleged that his back disability rendered him unemployable.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consequently, the issue of entitlement to a TDIU has again been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The Board observes that the Veteran has been in receipt of a combined total schedular rating since January 21, 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  As such, in light of Bradley, the Veteran's TDIU claim after January 21, 2014, remains viable.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In August 2015, the Veteran was afforded a VA examination to evaluate the nature and severity of his service-connected lumbar spine disability.  At such time, the examiner noted that the Veteran's functional impairment consisted of "pain and stiffness."  During his April 2016 hearing, the Veteran testified that his lumbar radiculopathy causes him to fall frequently, and that his ambulation is restricted to no more than a few feet.  See April 2016 Hearing Transcript, p. 6-7, 16-17.  As such testimony suggests that the Veteran's lumbar spine symptoms may have increased in severity, the Board finds that a new VA examination is necessary to determine the current severity of such disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this regard, the examiner will be requested to perform range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  See Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016).

The Board further observes that the Veteran has both lumbar radiculopathy and diabetic neuropathy.  As such, the examiner should attempt to clearly distinguish between the symptoms and functional impact of the Veteran's lumbar spine disability, including lumbar radiculopathy, and his diabetes mellitus with associated peripheral neuropathy.

The Board further observes that VA treatment records from the Cleveland, Ohio, VA Medical Center, to include the Parma Outpatient Clinic, dating from March 2010 to September 2015 are of record.  However, records from April 2008, which represents the beginning of the appeal period, to March 2010 are outstanding.  See 38 C.F.R. § 3.400(o)(2) (the effective date of an increased evaluation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the effective date is the date of receipt of claim).  The Veteran also testified in April 2016 that he recently underwent a VA clinical neurological evaluation, and that he is waiting for the results; thus, it appears that there are also outstanding VA treatment records from September 2015 onward.  

The Veteran further testified during his hearing that he receives treatment at the VA Medical Center in Clarksburg, West Virginia.  The most recent treatment records from the Clarksburg VA facility are dated August 2011.  Remand is required so that all outstanding VA treatment records may be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Turning to the claim of entitlement to a TDIU, the Board notes that such claim is inextricably intertwined with the Veteran's claim for an increased rating for his back disability.  Consequently, and the adjudication of the TDIU issue must be deferred pending the adjudication of the increased rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Furthermore, in conducting the aforementioned VA examination, the examiner will also be requested to comment on the functional impairment of the Veteran's back disability on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records from April 2008 to March 2010, and from September 2015 to the present from the Cleveland VA facility, to include the Parma Outpatient Clinic.  The AOJ should also obtain all VA records dated since August 2011 from the Clarksburg VA facility.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbar spine disability, including orthopedic manifestations, neurological manifestations, and functional impairment.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the lumbar spine.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should also clearly determine whether the Veteran has any associated neurological disabilities and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affective nerve.  If there is complete paralysis of a nerve affected by the Veteran's lumbar spine disability, the examiner must so state.  The examiner should also determine whether the Veteran suffers from any physician prescribed periods of bed rest due to his lumbar spine disability.  

The Veteran is also service-connected for diabetes mellitus and associated residuals.  Although there may be some overlap of symptoms between the Veteran's lumbar spine disability and his diabetes mellitus, the examiner is asked to evaluate only the orthopedic and neurological manifestations of the Veteran's lumbar spine disability, as well as the functional impairment that is specifically attributable to the lumbar spine disability, to the extent that such is possible.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

